DETAILED ACTION
This Office action is in response to the application filed on May 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 and 09/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on May 21, 2021.  These drawings are accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,050,342 B2.

Application 17/327,630 claims:
U.S. Patent No. 11,050,342 B2 claims:
1. A power converter with over temperature protection compensation, comprising: a main conversion unit having a primary side and a secondary side, the primary side coupled to an input voltage, the secondary side coupled to a secondary rectifier filter circuit, a primary-side control unit coupled to the primary side, a secondary-side control unit coupled to the primary-side control unit, a secondary detection circuit coupled to the secondary side, and an over temperature adjustment circuit coupled to the secondary-side control unit, wherein the secondary-side control unit is configured to obtain a secondary voltage change value corresponding to the change in the input voltage through the secondary detection circuit, and the secondary-side control unit is correspondingly configured to provide a current change value to the over temperature adjustment circuit according to the secondary voltage change value; the over temperature adjustment circuit is configured to provide a temperature control voltage according to the current change value so that the secondary-side control unit is configured to determine whether an over temperature protection is activated according to the temperature control voltage; wherein the secondary-side control unit is configured to turn off the main conversion unit through the primary-side control unit to activate the over temperature protection, or the power converter further includes a protection switch, the protection switch is coupled to the secondary rectifier filter circuit, and the secondary-side control unit is configured to turn off the protection switch to activate the over temperature protection.
1. A power converter with over temperature protection compensation, comprising: a main conversion unit having a primary side and a secondary side, the primary side coupled to an input voltage, the secondary side coupled to a secondary rectifier filter circuit, a primary-side control unit coupled to the primary side, a secondary-side control unit coupled to the primary-side control unit, a secondary detection circuit coupled to the secondary side, and an over temperature adjustment circuit coupled to the secondary-side control unit, wherein the secondary-side control unit is configured to obtain a secondary voltage change value through the secondary detection circuit, and the secondary-side control unit is correspondingly configured to provide a current change value to the over temperature adjustment circuit according to the secondary voltage change value; the over temperature adjustment circuit is configured to provide a temperature control voltage according to the current change value so that the secondary-side control unit is configured to determine whether an over temperature protection is activated according to the temperature control voltage; wherein the secondary-side control unit is configured to provide the secondary voltage change value according to a handshaking signal provided by a load.
2. The power converter in claim 1, wherein the secondary-side control unit is configured to turn off the main conversion unit through the primary-side control unit to activate the over temperature protection.
3. The power converter in claim 1, further comprising: a protection switch coupled to the secondary rectifier filter circuit, wherein the secondary-side control unit is configured to turn off the protection switch to activate the over temperature protection.
2. The power converter in claim 1, wherein the over temperature adjustment circuit comprises a temperature control resistor, the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature, and the current change value flows through the temperature control resistance to generate the temperature control voltage.
4. The power converter in claim 1, wherein the over temperature adjustment circuit comprises a temperature control resistor, the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature, and the current change value flows through the temperature control resistance to generate the temperature control voltage.

3. The power converter in claim 1, wherein the secondary-side control unit comprises a comparison unit; when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the secondary-side control unit is configured to activate the over temperature protection.
5. The power converter in claim 1, wherein the secondary-side control unit comprises a comparison unit; when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the secondary-side control unit is configured to activate the over temperature protection.
4. The power converter in claim 1, wherein the input voltage is higher, the current change value provided by the secondary-side control unit is higher, and the input voltage is lower, the current change value provided by the secondary-side control unit is lower.
6. The power converter in claim 1, wherein the input voltage is higher, the current change value provided by the secondary-side control unit is higher, and the input voltage is lower, the current change value provided by the secondary-side control unit is lower.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”).

In re claim 1, Cheng discloses (Fig. 4B) a power converter (40’) with over temperature protection compensation (the power converter 40’ has over-temperature protection, Para. 0063), comprising: 
a main conversion unit (42) having a primary side (422) and a secondary side (424), the primary side coupled to an input voltage (Pc1), the secondary side coupled to a secondary rectifier filter circuit (See for example Fig. 5A, the secondary side circuit 424 comprises a rectifying unit circuit 4240, Para. 0065-0066), 
a primary-side control unit coupled to the primary side (See for example Fig. 5A, control unit 426), 
a secondary-side control unit coupled to the primary-side control unit (protection control unit 46 is coupled to the control unit 426, Para. 0063-0066), 
a secondary detection circuit (462) coupled to the secondary side, and 
an over temperature adjustment circuit (468) coupled to the secondary-side control unit, wherein the secondary-side control unit is configured to obtain a secondary voltage change value through the secondary detection circuit (Para. 0062-0068), and the secondary-side control unit is correspondingly configured to provide a current change value to the over temperature adjustment circuit according to the secondary voltage change value (Para. 0062-0068); the over temperature adjustment circuit is configured to provide a temperature control voltage according to the current change value so that the secondary-side control unit is configured to determine whether an over temperature protection is activated according to the temperature control voltage (Para. 0062-0068);
wherein the secondary-side control unit (protection control unit 46) is configured to turn off the main conversion unit through the primary-side control unit to activate the over temperature protection (Para. 0048 and 0057), or the power converter further includes a protection switch (switch connected between terminals 64, 68 and to the output of the main conversion unit 42), the protection switch is coupled to the secondary rectifier filter circuit, and the secondary-side control unit is configured to turn off the protection switch to activate the over temperature protection (Para. 0069-0071).

In re claim 4, Cheng discloses wherein the input voltage is higher, the current change value provided by the secondary-side control unit is higher, and the input voltage is lower, the current change value provided by the secondary-side control unit is lower (Para. 0062-0068).	

In re claim 8 Cheng discloses (Fig. 4B) wherein the secondary detection circuit (462) is coupled to the secondary rectifier filter circuit (See for example Fig. 5A, the secondary side circuit 424 comprises a rectifying unit circuit 4240, Para. 0065-0066), and knows the secondary voltage change value according to a change of an output current provided by the secondary rectifier filter circuit (Para. 0062-0068).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”) in view of Chen (U.S. Pat. No. 7, 149, 098 B1, hereinafter “Chen”).

In re claim 2, Cheng fails to disclose wherein the over temperature adjustment circuit comprises a temperature control resistor, the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature, and the current change value flows through the temperature control resistance to generate the temperature control voltage.
Chen teaches a power converter circuit (Fig. 3), wherein the over temperature adjustment circuit (32) comprises a temperature control resistor (322 and 303), the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature (Col. 3, lines 48-67 and Col. 4, lines 1-22), and the current change value flows through the temperature control resistance to generate the temperature control voltage (Col. 3, lines 48-67 and Col. 4, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the over temperature adjustment circuit comprises a temperature control resistor, the temperature control resistor is configured to generate a temperature control resistance according to an ambient temperature, and the current change value flows through the temperature control resistance to generate the temperature control voltage, as disclosed in Chen to achieve over-power and over-temperature protection in response to the level of the driving signal of the power converter (Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”) in view of Chen et al. (U.S. Pub. No. 2020/0336062 A1, hereinafter “Chen”).

In re claim 3, Cheng fails to disclose wherein the secondary-side control unit comprises a comparison unit; when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the secondary-side control unit is configured to activate the over temperature protection.
Chen teaches (Fig. 1) a converter circuit (100) wherein the secondary-side control unit (202) comprises a comparison unit (comparator generating the OTPS signal); when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the secondary-side control unit is configured to activate the over temperature protection (Para. 0014-0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng wherein the secondary-side control unit comprises a comparison unit; when the comparison unit is configured to determine that the temperature control voltage is less than a reference voltage, the secondary-side control unit is configured to activate the over temperature protection, as disclosed in Cheng to generate the control signal based on the over-temperature protection circuitry (Para. 0006).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Pub. No. 2018/0287409 A1, hereinafter “Cheng”) in view of FU et al. (U.S. Pub. No. 2019/0089225 A1, hereinafter “FU”).

In re claim 5, Cheng fails to disclose an auxiliary winding coupled to the secondary detection circuit and the main conversion unit, wherein the auxiliary winding is configured to obtain an auxiliary voltage corresponding to a change of the input voltage through the main conversion unit or the auxiliary winding is configured to obtain the auxiliary voltage corresponding to a change of an output current provided by the secondary rectifier filter circuit.
FU teaches a power converter circuit (Fig. 2), comprising an auxiliary winding (NA) coupled to the secondary detection circuit (13) and the main conversion unit, wherein the auxiliary winding is configured to obtain an auxiliary voltage corresponding to a change of the input voltage through the main conversion unit or the auxiliary winding is configured to obtain the auxiliary voltage corresponding to a change of an output current provided by the secondary rectifier filter circuit (Para. 0047-0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng, to include an auxiliary winding coupled to the secondary detection circuit and the main conversion unit, wherein the auxiliary winding is configured to obtain an auxiliary voltage corresponding to a change of the input voltage through the main conversion unit or the auxiliary winding is configured to obtain the auxiliary voltage corresponding to a change of an output current provided by the secondary rectifier filter circuit, as disclosed in FU to improve the control accuracy of sampling of the current in the power converter circuit (Para. 0007-0008).

In re claim 6, Cheng fails to disclose wherein the secondary detection circuit comprises: a resistor coupled to the auxiliary winding, and a voltage division component coupled to the resistor, wherein the voltage division component is a voltage division resistor or a capacitor, and a node between the resistor and the voltage division component is coupled to the secondary-side control unit; the resistor is configured to receive the auxiliary voltage, and provide the secondary voltage change value through the node according to the auxiliary voltage.
FU teaches a power converter circuit (Fig. 2), wherein the secondary detection circuit (13) comprises: a resistor (R3) coupled to the auxiliary winding (NA), and a voltage division (R4) component coupled to the resistor, wherein the voltage division component is a voltage division resistor (R4) or a capacitor, and a node between the resistor and the voltage division component is coupled to the secondary-side control unit (node between R3, R4 coupled to the control module 14); the resistor is configured to receive the auxiliary voltage (Para. 0047-0057), and provide the secondary voltage change value through the node according to the auxiliary voltage (Para. 0047-0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng, wherein the secondary detection circuit comprises: a resistor coupled to the auxiliary winding, and a voltage division component coupled to the resistor, wherein the voltage division component is a voltage division resistor or a capacitor, and a node between the resistor and the voltage division component is coupled to the secondary-side control unit; the resistor is configured to receive the auxiliary voltage, and provide the secondary voltage change value through the node according to the auxiliary voltage, as disclosed in FU to improve the control accuracy of sampling of the current in the power converter circuit (Para. 0007-0008).

In re claim 7, Cheng fails to disclose wherein the secondary detection circuit further comprises: a diode coupled to the resistor, wherein the diode is configured to limit a polarity of the auxiliary voltage.
FU teaches a power converter circuit (Fig. 2), wherein the secondary detection circuit (13) further comprises: a diode (D1) coupled to the resistor (R3), wherein the diode is configured to limit a polarity of the auxiliary voltage (Para. 0047-0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng, wherein the secondary detection circuit further comprises: a diode coupled to the resistor, wherein the diode is configured to limit a polarity of the auxiliary voltage, as disclosed in FU to improve the control accuracy of sampling of the current in the power converter circuit (Para. 0007-0008).

Allowable Subject Matter
Claim 9 would be allowable if rewritten or if a Terminal Disclaimer is filed to overcome the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 9, the prior art of record fails to disclose or suggest “a detection resistor coupled to the secondary-side control unit and the secondary-side 5control unit, wherein the output current flows through the detection resistor to generate the secondary voltage change value” in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838